internal_revenue_service national_office technical_advice_memorandum date number release date index number control number tam-117367-98 cc dom it a b7 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a b c d e f g h i j k l m issues under the facts described below is the examining agent required to examine all of the taxpayer’s expenditures related to track structure because the examining agent tam-117367-98 audited and proposed adjustments to some of the taxpayer’s expenditures related to track structure under the facts described below must the examining agent apply the taxpayer’s new method_of_accounting to certain expenditures related to track structure beginning in year a because the examining agent determined that those expenditures do not qualify for the investment_tax_credit for years a and b conclusions under the facts described below the examining agent is not required to examine all of the taxpayer’s expenditures related to track structure because the examining agent audited and proposed adjustments to some of the taxpayer’s expenditures related to track structure under the facts described below the examining agent must apply the taxpayer’s new method_of_accounting to certain expenditures related to track structure beginning in year a because the examining agent determined that those expenditures do not qualify for the investment_tax_credit for years a and b facts the taxpayer is in the railroad business the taxpayer incurs significant costs to build improve and maintain its railroad track structure prior to the repeal of sec_167 of the internal_revenue_code of the taxpayer accounted for costs related to its railroad track structure under the rrb method_of_accounting under the rrb method_of_accounting the initial cost of the track structure is capitalized and recovered when the assets are retired the cost of track structure replacements of similar quality are expensed when incurred the cost of replacements that are an improvement in quality betterments are capitalized section c of the economic_recovery_tax_act_of_1981 1981_2_cb_256 repealed sec_167 of the code with the repeal of sec_167 railroad track structure was subject_to sec_168 of the code old sec_168 under old sec_168 the taxpayer was required to capitalize the cost of additions betterments and all expenditures incurred in creating rrb tam-117367-98 replacement_property under old sec_168 the additions betterments and rrb_replacement_property were treated as five- year property for calculating recovery deductions although old sec_168 provided a four year transition rule for rrb_replacement_property section a of the tax_reform_act_of_1986 tra 1986_1_cb_1 amended old sec_168 sec_168 as amended does not require the capitalization of rrb_replacement_property as a result the taxpayer applied for and received the consent of the commissioner to change its method_of_accounting for rrb_replacement_property the taxpayer received consent to apply sec_162 sec_263 and sec_263a to determine the treatment of rrb_replacement_property for years beginning after under its present method_of_accounting for expenditures related to track structure the taxpayer uses the following procedure first the taxpayer identifies the work that is needed such as c work a capital expenditures budget for engineering services is then prepared for the c work that has been identified expenditures_for the c work must be approved by the taxpayer’s management if approved work orders are created to track the expenditures of the c work each job in the work order relates to a single icc property account in the taxpayer’s books at the end of the year the total costs for the c work are extracted from the taxpayer’s accounts the taxpayer then classifies the expenditures_for the c work as capital or expense based on a prior determination that is followed for all years this procedure is followed for all the taxpayer’s expenditures_for track structure controlled by the taxpayer’s engineering services budget under its present method the taxpayer deducted as expenses certain expenditures that were capitalized for financial reporting purposes these expenditures related to c d 1old sec_168 generally defines the term rrb_replacement_property as replacement track material installed by a railroad if the replacement is made pursuant to a scheduled program for replacement pursuant to observations by maintenance-of-way personnel of specific track material needing replacement pursuant to the detection by a rail-test car of specific track material needing replacement or as a result of a casualty where the replacement track material_costs exceed dollar_figure tam-117367-98 e f g h and i with regard to expenditures related to j k and l the taxpayer capitalized them under old sec_168 for years a and b pursuant to transition_rules of section b of tra and capitalized them under its present method_of_accounting for all subsequent years in addition the taxpayer claimed the allowance for the investment_tax_credit for those expenditures_for years a and b pursuant to the transition_rules of sec_49 as enacted by sec_211 of tra the expenditures related to j k and l were also capitalized for financial reporting purposes the examining agent audited the taxpayer’s expense treatment of the expenditures related to activities through and proposes to disallow a portion of those deductions in addition the examining agent determined that the expenditures related to activities through do not qualify for the investment_tax_credit for years a and b but did not otherwise audit the taxpayer’s treatment of those expenditures law and analysis sec_446 provides that a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 provides in relevant part that each taxpayer is required to make a return of his taxable_income for each taxable_year and must maintain such accounting_records as will enable him to file a correct return the following are 2we note that the taxpayer had filed an informal claim_for_refund regarding the expenditures related to activities through and that the examining agent began an audit of that claim the taxpayer however withdrew the informal claim_for_refund and the audit of the claim ended prior to its conclusion tam-117367-98 among the essential features that must be considered in maintaining such records ii expenditures made during the year shall be properly classified as between capital and expense for example expenditures_for such items as plant and equipment which have a useful_life extending substantially beyond the taxable_year shall be charged to a capital_account and not to an expense account sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in the computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction section b of tra provides that the amendments made by section regarding sec_168 shall not apply to a any property which is constructed reconstructed or acquired by the taxpayer pursuant to a written contract which was binding on date b property which is constructed or reconstructed by the taxpayer if i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date and ii the construction or reconstruction of such property began by such date or c an equipped building or plant facility if construction has commenced as of date pursuant to a written specific plan and more than one-half of the cost of such tam-117367-98 equipped building or facility has been incurred or committed by such date section b a of tra provides in relevant part that paragraph shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date which is date in the case of property with a class_life of at least years but less than years sec_211 of tra added sec_49 to the 1986_code sec_49 provided in relevant part that the term transition property means any property placed_in_service after date and to which the amendments made by section of tra do not apply except that in making such determination section b of such act shall be applied by substituting date for date revrul_90_38 1990_1_cb_57 holds that a taxpayer may not without the commissioner’s consent retroactively change from an erroneous to a permissible method_of_accounting by filing amended returns even if the period for amending the return for the first year in which the erroneous method was used has not expired issue the taxpayer contends that because the examining agent audited the taxpayer’s treatment of the expenditures related to activities through the examining agent must audit and adjust as appropriate all expenditures related to track structure the taxpayer puts forth two arguments in support of its position the taxpayer’s first argument is that its track structure maintenance operation constitutes a single item for purposes of applying its method_of_accounting the taxpayer contends that its track structure is a single integrated asset both in how it is used and how it is maintained the various components that make up the track structure have no separate utility for the t axpayer other than as part of the track structure they are installed as one inspected as one repaired as one and used as one thus together they comprise a single asset and the costs of maintaining that single asset constitute a single ‘item’ for tax_accounting purposes this conclusion the taxpayer contends is supported by its request to change its method_of_accounting for track structure maintenance expenditures and the tax court’s decision in 75_tc_497 expenditures falling into tam-117367-98 four different icc property accounts treated as a single class of assets the taxpayer’s second argument is that even if the cost of maintaining its track structure does not constitute a single tax_accounting item because track structure maintenance is so interrelated the examining agent can not examine one activity related to track structure without examining all of the activities we believe that the relevant inquiry in this case is the taxpayer’s accounting for the expenditures at issue under the taxpayer’s method_of_accounting for the expenditures the taxpayer independently determined whether the expenditures related to each activity were required to be capitalized or expensed we believe that the examining agent properly may determine which if any of the taxpayer’s determinations will be audited thus we do not view as relevant or determinative the taxpayer’s classification of its track structure as a single asset the costs of maintaining which constitute a single item for tax_accounting purposes as a general matter the examining agent in his discretion determines the scope of an audit although an examining agent may be required to make certain interrelated adjustments in situations where the examining agent has conducted an examination in the present case the examining agent audited activities through and proposed adjustments with regard to each activity therefore we are not faced with a situation where the examining agent audited a number of interrelated issues and proposed adjustments only for activities that produced positive adjustments as a result we are not faced with and do not address the question of whether the examining agent would be required to make interrelated adjustments in this case had the examining agent audited activities through 3furthermore we do not believe that the ruling consenting to a change in the taxpayer’s method_of_accounting or the tax court’s opinion in southern pacific supports the conclusion that the taxpayer’s track structure maintenance operation constitutes a single item for purposes of applying its method_of_accounting neither the ruling nor the court’s opinion addressed the issue of whether the method consisted of one or more items we do note however that the court’s holding in southern pacific is that a change in the treatment of the expenditures at issue would constitute a change in petitioner’s ‘method of accounting’ for these items southern pacific t c pincite emphasis added tam-117367-98 issue the taxpayer contends that because the examining agent denied the investment_tax_credit with regard to the expenditures related to activities through for years a and b the examining agent must audit and adjust as appropriate the treatment of those expenditures the taxpayer received consent to change its method_of_accounting for rrb_replacement_property beginning in year a the taxpayer changed its method_of_accounting for expenditures related to activities through beginning in year a for expenditures related to activities through the taxpayer treated those expenditures under old sec_168 for years a and b pursuant to the transition_rules of section b of tra the taxpayer also claimed the investment_tax_credit for the expenditures related to activities through for years a and b under the transition_rules of sec_49 the taxpayer accounted for the expenditures related to activities through under its new method_of_accounting for year m and subsequent years the examining agent determined that the expenditures related to activities through do not qualify for the investment_tax_credit in years a and b because the expenditures do not meet the transition_rules under sec_49 for reasons other than the year the property was placed_in_service because of the interrelationship of the transition_rules of sec_49 and b of tra the examining agent determined that the expenditures are not subject_to old sec_168 for years a and b when the taxpayer determined that the expenditures related to activities through were subject_to old sec_168 for years a and b erroneously or otherwise the taxpayer necessarily classified the expenditures as capital for those years because notwithstanding the fact that the taxpayer received consent to change its method_of_accounting for rrb_replacement_property the taxpayer was required to capitalize any expenditure that was subject_to the transition_rules under section b of tra it is also the case however that any expenditures_for rrb_replacement_property that were not required to be capitalized under old sec_168 were to be treated under the taxpayer’s new method_of_accounting therefore we believe that in accordance with his finding that the expenditures related to activities through were not subject_to old sec_168 for years a and b the examining agent is required to make the adjustments for years a and b if any tam-117367-98 necessary to conform the treatment of the expenditures consistent with the taxpayer’s new method_of_accounting because the taxpayer contends that it incorrectly classified the expenditures related to activities through in year m and subsequent years and year a is the first year of the taxpayer’s new method_of_accounting there is a question as to how the examining agent is to conform the treatment of the expenditures to the taxpayer’s new method_of_accounting the taxpayer contends that the examining agent should be required to audit and correct the taxpayer’s new method when the examining agent conforms the treatment of the expenditures we do not believe that the examining agent is required to audit the expenditures related to activities through for year a and subsequent years rather we believe that the taxpayer adopted a method_of_accounting for the expenditures when it used the new method in year m and subsequent years and that the examining agent may conform years a and b with that method without auditing it if the taxpayer believes that its new method_of_accounting for the expenditures is incorrect the taxpayer may apply to change its method_of_accounting on a prospective basis under sec_446 sec_1_446-1 and revproc_97_27 1997_1_cb_680 finally the taxpayer contends that its treatment of the expenditures related to activities through in year m and subsequent years was a posting error that the taxpayer may correct by amending its returns we do not believe that the taxpayer’s classification of the expenditures if erroneous is in the nature of a posting error we believe that the taxpayer adopted a method_of_accounting for the expenditures which it used for more than two consecutive years therefore to change its method_of_accounting for the expenditures the taxpayer must apply to change its method_of_accounting prospectively see revproc_90_38 1990_1_cb_57 caveat a copy of the technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
